Order entered September 21, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01045-CR
                                     No. 05-15-01046-CR

                       SENRICK SHERN WILKERSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                          ORDER
       The Court DENIES appellant’s September 17, 2015 pro se motion for appointment of

counsel. The Court dismissed the appeals for want of jurisdiction on September 3, 2015.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE